GARTH, Circuit Judge,
dissenting:
The majority, in holding that we should grant Movsesyan’s petition, has held that Movsesyan has not suffered past persecution. It has done so despite the BIA’s determination as reflected in the record, which reveals that (1) Movsesyan left Armenia over three years ago, (2) she no longer works with journalists, (3) her family still lives in Armenia, and (4) she has not received any threats since 2005.
I agree that Movsesyan has not been the victim of past persecution, and in light of that unanimous determination by our panel and the conclusions of the BIA, I cannot agree that Movsesyan meets the criteria for fear of future persecution.1 That being so, I respectfully dissent.

. To establish that a fear of future persecution is "well-founded,” an asylum applicant must show both that her "fear is genuine” and that "a reasonable person in [her] circumstances would fear persecution if returned to the country in question.” Espinosa-Cortez v. Att’y Gen., 607 F.3d 101, 108 (3d Cir.2010) (citations and internal quotation marks omitted).